In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 NO. 02-16-00157-CV


Jeffrey A. Severs and Lila Severs AND        §    From the 153rd District Court
Robert and Linda Gaudin AND Mira
Vista Homeowners Association, Inc.
                                             §    of Tarrant County (153-271718-14)
v.

                                             §    September 6, 2018
Mira Vista Homeowners Association,
Inc. AND Jeffrey A. Severs and Lila
Severs                                       §    Opinion by Justice Pittman


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse and remand the trial

court’s judgment only for a determination of an amount of Mira Vista Homeowners

Association, Inc.’s reasonable attorney’s fees.

      It is further ordered that Appellants/Cross-Appellees Jeffrey A. Severs and Lila

Severs shall pay Appellee/Cross-Appellant Mira Vista Homeowners Association,

Inc.’s costs of this appeal and that Cross-Appellants Robert Gaudin and Linda
Gaudin shall pay Jeffrey A. Severs and Lila Severs’s costs, if any, incurred in defending

Robert Gaudin and Linda Gaudin’s cross appeal only, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _/s/ Mark T. Pittman_________________
                                          Justice Mark T. Pittman